DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the Decision on Appeal from the PTAP on 12/17/2021. As directed by the amendment previously filed on 9/8/2020: claims 1, 23, 28 and 32 had been amended, claims 5-6, 12-14, 17-22 had been cancelled and claims 7-11, 15-16 and 30 previously withdrawn.  Thus, claims 1-4, 23-29 and 31-32 are presently under examination in this application.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-11, 15-16 and 30 directed to an invention non-elected without traverse (see Applicant’s response dated 11/15/2019).  Accordingly, claims 7-11, 15-16 and 30 have been cancelled.
Allowable Subject Matter
Claims 1-4, 23-29 and 31-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims are allowed in view of the Decision on Appeal from the PTAP on 12/17/2021, which determined that the prior art of record fails to teach or render obvious a device comprising all the claim features as essentially recited in independent claims 1 and 23, and in combination with all the elements  and structural and functional relationship as claimed, and further including electronic components configured to set the first vibrotactile stimulator to operate at a first vibrating rate and set the second vibrotactile 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/QUANG D THANH/Primary Examiner, Art Unit 3785